 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY ESQ. SR., DBA                   No. 2:20-cv-00303 JAM CKD PS
      SHEETMETAL & ASSOCIATES,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      COLONY INSURANCE COMPANY,
15
                         Defendant.
16

17          On March 2, 2020, plaintiff filed a request for reconsideration of the magistrate judge’s

18   order filed February 18, 2020, dismissing plaintiff’s complaint and granting plaintiff thirty days to

19   file an amended complaint. Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall

20   be upheld unless “clearly erroneous or contrary to law.” As the ruling was not clearly erroneous

21   or contrary to law reconsideration is not warranted.

22          Therefore, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 4) is denied, and

23   upon reconsideration, the order of February 18, 2020, is affirmed.

24   Dated: March 9, 2020
                                                      _____________________________________
25
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28   2/murphy0303.850
                                                       1
